Citation Nr: 0842323	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  07-26 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee with 
chondromalacia.  

2. Entitlement to a rating in excess of 10 percent for 
lateral instability of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1950 to July 1954 
and September 1954 to May 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
RO in Muskogee, Oklahoma, which granted service connection 
for degenerative joint disease of the right knee with 
chondromalacia (previously evaluated as chondromalacia of 
bilateral knees) and assigned a 10 percent rating as of the 
date the claim was received.  Service connection was also 
granted and a 10 percent rating assigned for slight 
instability of the right knee, effective as of the date the 
claim was received.  The veteran continues to appeal for the 
assignment of higher evaluations.

Subsequent to the issuance of the July 2007 Statement of the 
Case (SOC), the veteran submitted additional evidence which 
was not considered by the RO.  The veteran, through his 
representative, has waived RO consideration of that evidence 
in a January 2008 submission.  As such, the Board may 
consider the appeal.  38 C.F.R. § 20.1304 (2008).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The veteran's service-connected degenerative joint disease 
of the right knee with chondromalacia is manifested by pain, 
some swelling, tenderness, crepitus, loose bodies, guarding 
of movement, and functional loss and limitation of motion due 
to pain, fatigue, weakness and lack of endurance.

2. The veteran's service-connected lateral instability of the 
right knee is manifested by pain, weakness, lateral tracking, 
and lateral subluxation.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the right knee with 
chondromalacia have not been met.  See 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2008).

2. The criteria for a rating of 20 percent, but no higher, 
for lateral instability of the right knee are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.40, 
4.45, 4.71a, Diagnostic Code 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

In order to satisfy the first Pelegrini II element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; and

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Preliminarily, the Board notes that the notice in this case 
was issued prior to the decision in Vazquez-Flores.  As such, 
it does not take the form prescribed in that case.  Any pre-
adjudicatory notice error is presumed prejudicial, in which 
case the burden shifts to VA to demonstrate that the error 
did not affect the essential fairness of the adjudication.  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  To 
do this, VA must show that the purpose of the notice was not 
frustrated, e.g., by demonstrating: (1) that any defect was 
cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Id.  The Federal 
Circuit indicated that this was not an exclusive list of ways 
in which the presumption of prejudice may be rebutted.  See 
id.  The focus should be on whether the final Board decision 
is rendered essentially unfair as a result of the initial 
notice error.  Vazquez-Flores, No. 05-0355, slip op. at 10 
n.2; see also Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007) ("[I]n order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.").   

Prior to the initial adjudication of his claims, the veteran 
was provided with VCAA notice letters dated in May 2006 and 
August 2006, which requested that the veteran provide 
evidence describing how his disability had increased in 
severity.  In addition, the veteran was questioned about the 
effect that worsening has on his employment and daily life 
during the course of the September 2006 and June 2007 QTC 
examinations performed in association with the present 
claims.  Further, in his December 2006 Notice of Disagreement 
and August 2007 VA Form 9, the veteran described the impact 
that his disability has on his employment and daily life.  
The Board finds that the notice given, the questions directly 
asked and the responses provided by the veteran at interview 
and in written correspondence show that he knew that the 
evidence needed to show that his disability had worsened and 
what impact it had on his employment and daily life.  As the 
Board finds that veteran had actual knowledge of the 
requirement, any failure to provide him with adequate notice 
is not prejudicial.  See Sanders, supra.  The Board finds 
that the first criterion is satisfied.  See Vazquez-Flores, 
supra.

As to the second element, the Board notes that the veteran is 
service-connected for degenerative joint disease of the right 
knee with chondromalacia and lateral instability of the right 
knee.  As will be discussed below, these conditions are rated 
under Diagnostic Codes 5010 and 5257, respectively.  There is 
no single measurement or test that is required to establish a 
higher rating.  On the contrary, entitlement to a higher 
disability rating would be satisfied by evidence 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores, 
supra.  The Board finds that no more specific notice is 
required of VA and that any error in not providing the rating 
criteria is harmless.  See id.  

As to the third element, the Board notes that the VCAA notice 
letters dated in May 2006 and August 2006 informed the 
veteran that a disability rating was assigned for service-
connected disabilities, under a rating schedule, and that the 
rating could change if the condition changed.  He was told 
that a disability rating will be determined under the rating 
schedule, with ratings ranging from 0 percent to as much as 
100 percent (depending on the disability involved), based on 
the nature and symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  See Vazquez-Flores, supra.

As to the fourth element, the May 2006 and August 2006 
letters provided notice of the types of evidence, both lay 
and medical, including on-going treatment records and recent 
social security determinations, that could be submitted to 
show that his disability had worsened.  See Vazquez-Flores, 
supra.

Accordingly, the Board concludes that any error in failing to 
provide adequate pre-adjudicative notice was harmless.  

The Board further finds that the remaining elements of 
Pelegrini II are satisfied.  The May 2006 and August 2006 
letters informed the veteran of the evidence that VA would 
seek to obtain.  These letters also provided examples of the 
types of evidence he could submit.  See Pelegrini II, supra.  

In addition, the May 2006 and August 2006 letters provided 
the veteran with notice concerning the assignment of 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a). 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the veteran appropriate QTC examinations in 
September 2006 and June 2007.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disability since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2006 and 
2007 examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Ratings

The veteran seeks an increased rating for his service-
connected right knee disability, currently evaluated as 10 
percent disabling for degenerative joint disease with 
chondromalacia and 10 percent disabling for instability.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. West, 
12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the severity of any current disorder because he 
does not have the requisite medical knowledge or training.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

a. Degenerative joint disease with chondromalacia

The veteran contends that he is entitled to a rating in 
excess of 10 percent for degenerative joint disease of the 
right knee with chondromalacia.  For the reasons that follow, 
the Board concludes that a higher rating is not warranted.

The veteran's right knee was evaluated at QTC examinations in 
September 2006 and June 2007.  At the September 2006 
examination, the veteran reported having pain, weakness, some 
swelling, and fatigability.  Pain in the knee joint was 
aching, pressing, sharp, almost constant, and on the level of 
7 or 8 out of 10.  The veteran indicated that his function 
was quite limited, that he had difficulty walking and 
standing, and that his knee sometimes felt like it would fall 
out from under him.  Physical examination revealed mild 
inflammation, some tenderness, locking pain, mild crepitus, 
and no ankylosis.  X-rays revealed decrease in the space 
between the bones, degenerative joint disease, and 
osteophytes.  The veteran was diagnosed with degenerative 
joint disease with some chondromalacia. 

At the June 2007 QTC examination, the veteran reported 
symptoms of weakness, swelling, instability, constant pain, 
lack of endurance, and fatigability.  The pain was 
characterized as aching, oppressing, sharp, and at the level 
of 2 1/2 to 8 1/2 out of 10.  Physical examination revealed signs 
of crepitus, effusion, tenderness and guarding of movement.  
A diagnosis of right knee degenerative joint disease with 
chondromalacia and instability was confirmed.  This 
assessment was based subjectively on the veteran's history of 
pain, weakness and swelling, and objectively on findings of 
pain with range of motion.

The veteran has submitted records of his recent medical 
treatment from VA.  Right knee X-rays from November 2007 
revealed moderately severe degenerative disease with loss of 
joint space medially.  In February 2008, it was noted that 
radiographs showed patellofemoral arthrosis, lateral 
tracking, minimal joint space change, and loose bodies.  
Subsequently, April 2008 X-rays demonstrated moderate to 
severe degenerative change with medial knee joint compartment 
narrowing.  

The veteran's degenerative joint disease of the right knee 
with chondromalacia is rated under Diagnostic Code (DC) 5010, 
for traumatic arthritis.  Traumatic arthritis is rated on 
limitation of motion of affected parts, as degenerative 
arthritis under DC 5003.  38 C.F.R. § 4.71a, DC 5010.

Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or 
groups of minor joints affected by limitation of motion, to 
be combined not added under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, DC 5003.

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, 
Plate II.  Limitation of flexion of the leg to 60 degrees is 
rated as 0 percent disabling; flexion limited to 45 degrees 
is rated as 10 percent disabling; flexion limited to 30 
degrees is rated as 20 percent disabling; and flexion limited 
to 15 degrees is rated at 30 percent disabling. 38 C.F.R. § 
4.71a, DC 5260.  Limitation of extension of the leg to 5 
degrees is rated as 0 percent disabling; extension limited to 
10 degrees is rated as 10 percent disabling; extension 
limited to 15 degrees is rated as 20 percent disabling; 
extension limited to 20 degrees is rated as 30 percent 
disabling; extension limited to 30 degrees is rated as 40 
percent disabling; and extension limited to 45 degrees is 
rated as 50 percent disabling.  38 C.F.R. § 4.71a, DC 5261.  
Separate ratings may be awarded for limitation of flexion and 
limitation of extension of the same knee joint. VAOPGCPREC 
09-04 (Sept. 17, 2004).

Range of motion in the veteran's right knee was measured at 
the September 2006 and June 2007 QTC examinations.  At the 
September 2006 examination, the veteran had full range of 
motion.  The examiner noted that the joint function was 
additionally limited by pain, weakness and lack of endurance 
after repetitive use, with pain having the major functional 
impact.  At the June 2007 examination, the veteran again had 
full range of motion, with pain beginning at 100 degrees.  It 
was noted that the joint function was limited by pain, 
fatigue, weakness and lack of endurance, with lack of 
endurance having the major functional impact.  These factors 
additionally limited the joint function by 70 degrees.  

In order to receive a rating in excess of 10 percent based on 
limitation of motion, the veteran would have to have flexion 
limited to 30 degrees or extension limited to 15 degrees.  
See 38 C.F.R. § 4.71a, DCs 5260, 5261.  The veteran clearly 
does not have this degree of limitation, and the Board 
concludes that a higher rating based on limitation of motion 
is not warranted.

In his December 2006 Notice of Disagreement and August 2007 
VA Form 9, the veteran indicated that he experiences pain and 
sensitivity in his right knee and that even a short time 
walking or standing will require extensive rest time for the 
knee.  See Washington, supra.  The Board has examined the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's right knee.  See DeLuca, 
supra.  At the September 2006 QTC examination, it was noted 
that the veteran's joint function was additionally limited by 
pain, weakness and lack of endurance after repetitive use, 
with pain having the major functional impact.  At the June 
2007 QTC examination, it was similarly noted that his joint 
function was limited by pain, fatigue, weakness and lack of 
endurance, with lack of endurance having the major functional 
impact.  These findings form the basis of the veteran's 
currently assigned 10 percent rating.  There is no medical 
evidence of record that the veteran currently experiences 
pain which causes additional limitation of motion beyond that 
contemplated by the assigned evaluation.  Accordingly, the 
Board finds that a higher rating under the DeLuca criteria is 
not warranted.  See 38 C.F.R. § 4.14.  

The Board has considered the rule for staged ratings.  
Fenderson, supra; Hart, supra.  However, the evidence does 
not show that the veteran's symptoms relating to right knee 
degenerative joint disease with chondromalacia have risen to 
the level for a rating in excess of 10 percent at any time 
during the period on appeal.  Therefore, the Board concludes 
that staged ratings are inapplicable.

In light of the foregoing, the Board concludes that a rating 
in excess of 10 percent for degenerative joint disease of the 
right knee with chondromalacia is not warranted.  Although 
the veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b. Lateral instability

The veteran contends that he is entitled to a rating in 
excess of 10 percent for lateral instability of the right 
knee.  For the following reasons, the Board concludes that a 
higher rating of 20 percent, but no more, is warranted.

Separate ratings may be assigned for arthritis with 
limitation of motion of a knee (DCs 5003-5010) and for 
instability of a knee (DC 5257).  VAOPGCPREC 23-97 (July 1, 
1997), published at 62 Fed. Reg. 63,604 (1997) and VAOPGCPREC 
9-98 (August 14, 1998), published at 63 Fed. Reg. 56,704 
(1998).

Here, the veteran's right knee is assigned a separate rating 
under DC 5257 for lateral stability.  A 10 percent rating is 
warranted for impairment of the knee with slight recurrent 
subluxation or lateral instability; a 20 percent rating for 
impairment with moderate recurrent subluxation or lateral 
instability; and a 30 percent rating for impairment with 
severe recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, DC 5257.

At the September 2006 QTC examination, the examiner noted 
that the medial and lateral collateral ligaments stability 
test was slightly decreased on both sides.  VA treatment 
records show that the veteran has recently been receiving 
treatment at the orthopaedic surgery clinic.  In February 
2008, the veteran reported that his right knee pain had 
worsened in the past six months and that back in October 2007 
the knee had buckled, causing him to fall.  Physical 
examination and radiographs revealed lateral tracking.  The 
veteran was fitted for a soft knee sleeve with patellar 
buttress.  In April 2008, X-rays were taken, revealing 
lateral subluxation of the patella.  Based on the 
aforementioned, the Board finds that the evidence 
demonstrates that the veteran's right knee exhibits a 
moderate level of lateral stability.  Accordingly, a higher 
rating of 20 percent, but no more, is warranted under DC 
5257.

The Board must also consider other possible avenues for a 
higher rating.  Knee impairment with cartilage, semilunar, 
dislocated, with frequent episodes of "locking," pain, and 
effusion into the joint is rated at 20 percent. 38 C.F.R. § 
4.71a, DC 5258.  Similarly, DC 5259 rates surgically removed 
cartilage.  It is noted here that at the September 2006 QTC 
examination, the medial and lateral meniscus test showed 
slight click on both sides upon extension and abduction of 
the leg.  It is also noted that joint effusion was found at 
the June 2007 QTC examination and in the November 2007 X-
rays.  Physical examinations in February, April, June and 
September 2008 were negative for effusion.  Either way, 
however, there is no indication that the veteran has been 
diagnosed with any disorders of the semilunar cartilage.  In 
fact, the June 2007 examination report states that the medial 
lateral meniscus test was within normal limits.  As such, the 
Board concludes that a rating under DCs 5258 or 5259 is not 
warranted.

The Board has considered the application of other diagnostic 
codes.  The Ratings Schedule provides ratings for ankylosis 
(DC 5256), tibia and fibula impairment (DC 5262), and genu 
recurvatum (DC 5263). 38 C.F.R. § 4.71a.  However, the 
September 2006 QTC examination specifically found no 
ankylosis.  With regard to malunion or nonunion of tibia and 
fibula, the Board notes that the April 2008 X-rays revealed 
no evidence of fracture or dislocation.  There is likewise no 
evidence that the veteran has, or ever had, genu recurvatum.  
As such, further inquiry into the remaining diagnostic codes 
is moot.

Finally, the Board has considered the possibility of staged 
ratings.  Fenderson, supra; Hart, supra.  The Board, however, 
concludes that the criteria for a rating in excess of 20 
percent for instability of the right knee have at no time 
been met.  Accordingly, staged ratings are inapplicable.  See 
id.

As such, the Board concludes that a higher rating of 20 
percent, but no higher, is warranted for the veteran's 
lateral instability of the right knee.  The benefit-of-the-
doubt rule has been applied in arriving at this decision.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Furthermore, the Board has also considered the potential 
application of other various provisions, including 38 C.F.R. 
§ 3.321(b)(1), for exceptional cases where scheduler 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The veteran has argued 
that the nature of his work as a farmer requires a lot of 
walking and standing, and that his right knee disability has 
made it difficult for him to complete the routine functions 
of running a farm.  See VA Form 9, August 2007.  He has 
indicated that that he may have to obtain outside help to do 
jobs he used to do himself.  See Notice of Disagreement, 
December 2006.  The Board is mindful of the limitations 
caused by the veteran's disability.  However, his disability 
has not been shown to cause marked interference with 
employment beyond that contemplated by the Schedule for 
Rating Disabilities, as discussed above; has not necessitated 
frequent periods of hospitalization; and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee with 
chondromalacia is denied.  

Entitlement to a rating of 20 percent, but no higher, for 
lateral instability of the right knee is granted.  


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


